Court of Appeals
                         Sixth Appellate District of Texas

                                   JUDGMENT


James Nathan Alexander, Appellant                    Appeal from the 188th District Court of
                                                     Gregg County, Texas (Tr. Ct. No. 40028-
No. 06-12-00133-CR        v.                         A). Opinion delivered by Justice Carter,
                                                     Chief Justice Morriss and Justice Moseley
The State of Texas, Appellee                         participating.

        As stated in the Court’s opinion of this date, we find there was partial error in the
judgment of the court below. Therefore, we modify the trial court’s judgment to delete the
assessment of $10,111.50 in court costs. As modified, the judgment of the trial court is affirmed
in all other aspects.
        We note that the appellant, James Nathan Alexander, has adequately indicated his
inability to pay costs of appeal. Therefore, we waive payment of costs.


                                                      RENDERED AUGUST 21, 2013
                                                      BY ORDER OF THE COURT
                                                      JOSH R. MORRISS, III
                                                      CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk